The defendant filed in the trial court a motion to correct the finding containing ten paragraphs. The court granted this motion in part and in part denied it. In its appeal the defendant assigns as error the failure of the court to make all the corrections sought, and certain of the evidence was certified to this court.
There was evidence from which all facts could have been found directly or by inference, and therefore the motion to correct was properly denied. "It is not essential that statements of fact in a finding should always be supported by direct evidence. It is enough if the circumstances fairly warrant the inference or conclusion stated." McCarthy v. Consolidated Ry.Co., 79 Conn. 73, 74, 78, 63 A. 725.
The defendant in its appeal sets forth twelve assignments of error, each in the following form: "The court erred in overruling the defendant's claim of law that under the facts in evidence there was no ratification of said action of said trustees by the congregation of the church."
Strictly, this assignment does not present a reviewable question of law, since it is based upon "facts in *Page 611 
evidence." If the assignment of error was designed to attack some paragraph of the finding as a conclusion not supported by the subordinate facts, it fails to state such design with sufficient clearness to enable us to consider it.
Moreover, an attack upon a conclusion, whether stated in a single paragraph of a finding, or at the end of a finding and based upon its several paragraphs, does not involve a review of the evidence to determine whether the conclusion is illegally or illogically drawn from the subordinate facts. The evidence can only be considered by us upon a request for a correction of the finding. Practice Book, p. 309, § 11; Hayward v.Plant, 98 Conn. 374, 383, 119 A. 341; DeFeo v.Hindinger, 98 Conn. 578, 120 A. 314.
Assuming that by "facts in evidence" the appellant means subordinate facts found, then the only question of law presented would be, whether the conclusion of the court, that under the facts found the defendant was not in a position to contest the validity of the note and hence that it was obligatory upon the church, could have been legally and logically found from the subordinate facts.
The note in suit is a renewal of a note, the proceeds of which were used to put the church of the defendant in proper condition for use. The trustees of the church, in drawing the note, intended to draw a note obligatory upon the church. Interest was paid upon it for a considerable period. The amount of the note was carried on the account books of the church as an indebtedness and was known to be a charge represented by the note. These facts, coupled with the remaining subordinate facts found, legally and logically support the conclusion of the court.
   There is no error.